Final

SECOND AMENDED AND RESTATED STANDARD DEFINITIONS

          “50/50 Loan” shall mean a Timeshare Loan where the Obligor has elected
to make a down payment equal to at least 50% of the total purchase price of the
Timeshare Property or Timeshare Properties with the remaining balance (together
with interest) due within one year of the origination date, such balance to be
paid either in 12 monthly amortizing installments of principal and interest or
all principal and interest due in a lump sum payment on the one year anniversary
of the origination of the Timeshare Loan.

          “ACH Form” shall mean the ACH authorization form executed by Obligors
substantially in the form attached as Exhibit C to each of the Sale Agreement
and the Purchase Agreement.

          “Act” shall have the meaning specified in Section 1.4 of the
Indenture.

          “Additional Approved Opinion Resort” shall mean a Resort (1) for which
Bluegreen shall have provided such due diligence materials as the Agent may
reasonably request, (2) for which the Agent shall have received a favorable
written opinion of local counsel relating to such timeshare and real estate law
issues as the Agent may reasonably request and (3) for which the Agent shall
have approved in writing as a Resort for which the Seller and the Depositor may
sell Timeshare Loans secured by Timeshare Properties at such Resort pursuant to
the Purchase Agreement and Sale Agreement, respectively.

          “Additional Approved Non-Opinion Resort” shall mean a Resort (1) for
which Bluegreen shall have provided such due diligence materials as the Agent
may reasonably request and (2) for which the Agent shall have approved in
writing as a Resort for which the Seller and the Depositor may sell Timeshare
Loans secured by Timeshare Properties at such Resort pursuant to the Purchase
Agreement and the Sale Agreement, respectively.

          “Additional Servicing Compensation” shall mean any late fees related
to late payments on the Timeshare Loans, any non-sufficient funds fees, any
processing fees and any Liquidation Expenses collected by and due to the
Servicer and any unpaid out-of-pocket expenses incurred by the Servicer during
the related Due Period.

          “Administration Agreement” shall mean the administration agreement,
dated as of May 1, 2006, by and among the Administrator, the Owner Trustee, the
Issuer and the Indenture Trustee, as amended, supplemented or otherwise modified
from time to time in accordance with the terms thereof.

          “Administrator” shall mean Bluegreen or any successor under the
Administration Agreement.

          “Administrator Fee” shall equal on each Payment Date an amount equal
to the product of (i) one-twelfth and (ii) (A) if Bluegreen or an affiliate
thereof is the Administrator, $1,000.00 and (B) if Wilmington Trust Company is
the Administrator, $20,000.00.

--------------------------------------------------------------------------------



          “Adverse Claim” shall mean any claim of ownership or any lien,
security interest, title retention, trust or other charge or encumbrance, or
other type of preferential arrangement having the effect or purpose of creating
a lien or security interest, other than the interests created under the
Indenture or any other Transaction Document in favor of the Indenture Trustee
and the Noteholders.

          “Affiliate” shall mean any Person: (a) which directly or indirectly
controls, or is controlled by, or is under common control with such Person; (b)
which directly or indirectly beneficially owns or holds five percent (5%) or
more of the voting stock of such Person; or (c) for which five percent (5%) or
more of the voting stock of which is directly or indirectly beneficially owned
or held by such Person; provided, however, that under no circumstances shall the
(i) Owner Trustee be deemed to be an Affiliate of the Issuer, the Depositor or
the Trust Owner, nor shall any of such parties be deemed to be an Affiliate of
the Owner Trustee or (ii) Bluegreen be deemed an Affiliate of any 5% or greater
shareholder of Bluegreen or any Affiliate of such shareholder who is not a
Direct Affiliate (as defined herein) of Bluegreen, nor shall any such
shareholder be deemed to be an Affiliate of Blugreen. The term “control” means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise. For purposes of this
definition, any entity included in the same GAAP consolidated financial
statements as Bluegreen shall be Affiliates of Bluegreen (a “Direct Affiliate”).

          “Agent” shall mean Branch Banking and Trust Company, a North Carolina
corporation and its successors and assigns under the Note Funding Agreement.

          “Aggregate Initial Loan Balance” shall mean the sum of all the Cut-Off
Date Loan Balances.

          “Aggregate Initial Note Balance” shall mean the sum of all Borrowings
on each Funding Date.

          “Aggregate Loan Balance” means the sum of the Loan Balances for all
Timeshare Loans.

          “Aggregate Outstanding Note Balance” is equal to the sum of the
Outstanding Note Balances for all Classes of Notes.

          “Aggregate Principal Distribution Amount” shall equal on each Payment
Date, the amount of principal that must be repaid on all Classes of Notes such
that a Borrowing Base Deficiency will not occur, giving effect to distributions
made pursuant to Section 3.4(a)(xv) – (xix) of the Indenture on each Payment
Date; provided, however, after the Facility Termination Date, upon written
notice by the Agent to the Issuer and the Servicer, the Aggregate Principal
Distribution Amount shall equal the Aggregate Outstanding Note Balance (such
notice, a “Facility Termination Date Notice”).

          “Amendment Date” shall mean June 30, 2009.

- 2 -

--------------------------------------------------------------------------------



          “Approved Resort” shall mean as the context shall require, an Initial
Approved Opinion Resort, an Initial Approved Non-Opinion Resort, an Additional
Approved Opinion Resort and/or an Additional Approved Non-Opinion Resort.

          “Aruba Club Loans” shall mean all timeshare loans originated by the
Aruba Originator on or after January 26, 2004 each secured by Co-op Shares,
which entitle the owner thereof to use and occupy a fixed Unit at La Cabana
Resort.

          “Aruba Loans” shall mean collectively, the Aruba Club Loans and the
Aruba Non-Club Loans.

          “Aruba Non-Club Loans” shall mean timeshare loans originated by the
Aruba Originator prior to January 26, 2004, each evidenced by a Finance
Agreement for the purchase of Co-op Shares.

          “Aruba Originator” shall mean Bluegreen Properties, N.V., an Aruba
corporation.

          “Assignment of Mortgage” shall mean, with respect to a Deeded Club
Loan, a written assignment of one or more Mortgages from the related Originator
or Seller to the Indenture Trustee, for the benefit of the Noteholders, relating
to one or more Timeshare Loans in recordable form, and signed by an Authorized
Officer of all necessary parties, sufficient under the laws of the jurisdiction
wherein the related Timeshare Property is located to give record notice of a
transfer of such Mortgage and its proceeds to the Indenture Trustee.

          “Association” shall mean the not-for-profit corporation or cooperative
association responsible for operating a Resort.

          “Assumption Date” shall have the meaning specified in the Backup
Servicing Agreement.

          “Authorized Officer” shall mean, with respect to any corporation,
limited liability company or partnership, the Chairman of the Board, the
President, any Senior Vice President, any Vice President, the Secretary, the
Treasurer, any Assistant Secretary, any Assistant Treasurer, Managing Member and
each other officer of such corporation or limited liability company or the
general partner of such partnership specifically authorized in resolutions of
the Board of Directors of such corporation or managing member of such limited
liability company to sign agreements, instruments or other documents in
connection with the Indenture on behalf of such corporation, limited liability
company or partnership, as the case may be.

          “Available Commitment” shall mean, on any day for a Committed
Purchaser, such Purchaser’s Commitment in effect on such day minus such
Purchaser’s pro rata interest (calculated on the basis of advances made by such
Purchaser in respect of Borrowings,) in the Outstanding Note Balance of each
Class of Notes on such day.

          “Available Funds” shall mean for any Payment Date, (A) all funds on
deposit in the Collection Account after making all transfers and deposits
required from (i) the Lockbox Account pursuant to the Lockbox Agreement, (ii)
the General Reserve Account pursuant to

- 3 -

--------------------------------------------------------------------------------



Section 3.2(b) of the Indenture, (iii) the Seller or the Depositor, as the case
may be, pursuant to Section 4.6 of the Indenture, (iv) the Servicer pursuant to
the Indenture, (v) any payment received in respect of any Hedge Agreement, plus
(B) all investment earnings on funds on deposit in the Collection Account from
the immediately preceding Payment Date through such Payment Date, less (C)
amounts on deposit in the Collection Account related to collections related to
any Due Periods subsequent to the Due Period related to such Payment Date, less
(D) any Additional Servicing Compensation on deposit in the Collection Account,
less (E) Misdirected Deposits, if any.

          “Backup Servicer” shall mean Concord Servicing Corporation, an Arizona
corporation, and its permitted successors and assigns.

          “Backup Servicing Agreement” shall mean the backup servicing
agreement, dated as of May 1, 2006, by and among the Issuer, the Depositor, the
Servicer, the Backup Servicer and the Indenture Trustee, as the same may be
amended, supplemented or otherwise modified from time to time in accordance with
the terms thereof.

          “Backup Servicing Fee” shall on each Payment Date (so long as Concord
Servicing Corporation is the Backup Servicer), be equal to:

          (A) prior to the removal or resignation of Bluegreen, as Servicer, the
greater of (i) $1,000.00 and (ii) the product of (1)(x) $0.10 and (y) the number
of Timeshare Loans in the Trust Estate at the end of the related Due Period up
to 20,000 and (2)(x) $0.075 and (y) the number of Timeshare Loans in the Trust
Estate at the end of the related Due Period in excess of 20,000, and

          (B) after the removal or resignation of Bluegreen, as Servicer, an
amount equal to the product of (i) one-twelfth of 1.50% and (ii) the Aggregate
Loan Balance as of the first day of the related Due Period.

          “Bankruptcy Code” shall mean the federal Bankruptcy Code, as amended
(Title 11 of the United States Code).

          “Beneficiary” shall be as defined in the Club Trust Agreement.

          “Benefit Plan” shall mean an “employee benefit plan” as defined in
Section 3(3) of ERISA, or any other “plan” as defined in Section 4975(e)(1) of
the Code, that is subject to the prohibited transaction rules of ERISA or of
Section 4975 of the Code or any plan that is subject to any substantially
similar provision of federal, state or local law.

          “Bluegreen” shall mean Bluegreen Corporation, a Massachusetts
corporation, and its permitted successors and assigns.

          “Bluegreen Owned Resort” shall mean a Resort where Bluegreen acquired
or developed a significant number of vacation ownership interests associated
with such Resort, even if substantially all of the vacation ownership interests
have been sold to consumers.

- 4 -

--------------------------------------------------------------------------------



          “Borrowing” shall mean a borrowing made by the Issuer pursuant to the
terms and conditions of the Indenture and the Note Funding Agreement.

          “Borrowing Base” shall mean, on any Determination Date, an amount
equal to the product of (x) the Borrowing Base Percentage and (y)(1) the
Aggregate Loan Balance as of the close of business on the last day of the
related Due Period less (2) without duplication, (A) the Excluded Loan Balance,
(B) the aggregate Loan Balance of all Defaulted Timeshare Loans, (C) the
aggregate Loan Balance of Timeshare Loans that are determined to be Defective
Timeshare Loans as of the close of business on the last day of the related Due
Period and (D) the aggregate Loan Balance of all Qualified Substitute Timeshare
Loans for which a Custodian’s Certification delivered pursuant to the terms of
the Custodial Agreement by the Determination Date for the related Due Period has
not been received by the Agent and the Servicer.

          “Borrowing Base Percentage” shall mean, on the Determination Date, the
lower of (i) the Aggregate Outstanding Note Balance as of the end of the related
Due Period, divided by the sum of (A) (1) the Aggregate Loan Balance as of the
close of business on the day prior to the first day of the related Due Period
less (2) without duplication, (a) the Excluded Loan Balance, (b) the aggregate
Loan Balance of all Defaulted Timeshare Loans, (c) the aggregate Loan Balance of
Timeshare Loans that are determined to be Defective Timeshare Loans as of the
close of business on the last day of the related Due Period and (d) the
aggregate Loan Balance of all Qualified Substitute Timeshare Loans for which a
Custodian’s Certification delivered pursuant to the terms of the Custodial
Agreement by the Determination Date for the related Due Period has not been
received by the Agent and the Servicer and (B) the Aggregate Loan Balance of
Funding Date Timeshare Loans related to all Borrowings that occurred during the
related Due Period; (ii) the Borrowing Base Percentage calculated for the
immediately prior Determination Date, and (iii) 100% less the percentage credit
enhancement required by the Rating Agency to achieve a rating of “BBB” (or the
equivalent) with respect to a securitization of timeshare loans similar to the
Timeshare Loans in the Trust Estate plus, in the case of clause (ii) only, 2.0%.
With respect to clause (ii) of this definition, the percentage credit
enhancement shall be determined either by special request to the Rating Agency
or by reference to recent securitization transactions of timeshare loans
originated by Bluegreen and its Affiliates.

          “Borrowing Base Deficiency” shall mean on any Determination Date, the
excess if any, of the Aggregate Outstanding Note Balance as of the last day of
the related Due Period over the Borrowing Base as of such Determination Date.

          “Borrowing Notice” shall have the meaning specified in Section 2.1(d)
of the Note Funding Agreement.

          “Boyne Resort” shall mean the Resort located in Michigan known as
Mountain Run at Boyne™.

          “Business Day” shall mean any day other than (i) a Saturday, a Sunday,
(ii) a day on which banking institutions in New York City, Wilmington, Delaware,
the State of Florida, the city in which the Servicer is located or the city in
which the Corporate Trust Office of the

- 5 -

--------------------------------------------------------------------------------



Indenture Trustee is located are authorized or obligated by law or executive
order to be closed or (iii) a day on which the Bond Market Association
recommends to be closed.

          “Casa del Mar Resort” shall mean the Resort located in Florida known
as Casa del Mar Beach Resort™.

          “Cash Accumulation Event” shall exist on any Determination Date if (A)
for the last six Due Periods, the average Delinquency Level (Trust Estate) for
Timeshare Loans is greater than 8%, or (B) for the last six Due Periods, the
average Default Level (Trust Estate) is greater than 10%. A Cash Accumulation
Event shall be deemed to be continuing until waived by the Agent in its sole
discretion.

          “Certificate” shall mean a Trust Certificate or a Residual Interest
Certificate, as applicable.

          “Certificate Distribution Account” shall have the meaning specified in
Section 5.01 of the Trust Agreement.

          “Certificate of Trust” shall mean the Certificate of Trust in the form
attached as Exhibit A to the Trust Agreement.

          “Certificateholders” shall mean the holders of the Certificates.

          “Class” shall mean, as the context may require, any of the Class A
Notes, the Class B Notes, the Class C Notes, the Class D Notes or the Class E
Notes.

          “Class A Notes” shall have the meaning specified in the Recitals of
the Issuer in the Indenture.

          “Class B Notes” shall have the meaning specified in the Recitals of
the Issuer in the Indenture.

          “Class C Notes” shall have the meaning specified in the Recitals of
the Issuer in the Indenture.

          “Class D Notes” shall have the meaning specified in the Recitals of
the Issuer in the Indenture.

          “Class E Notes” shall have the meaning specified in the Recitals of
the Issuer in the Indenture.

          “Clean-up Call Date” shall mean the first date on which the Aggregate
Outstanding Note Balance is less than or equal to 10% of the then Aggregate
Initial Note Balance.

          “Closing Date” shall mean May 25, 2006.

- 6 -

--------------------------------------------------------------------------------



          “Club” shall mean Bluegreen Vacation Club Trust, formed pursuant to
the Club Trust Agreement, doing business as Bluegreen Vacation Club.

          “Club Loans” means, collectively, the Deeded Club Loans and the Aruba
Club Loans.

          “Club Management Agreement” shall mean that certain Amended and
Restated Management Agreement between the Club Managing Entity and the Club
Trustee, dated as of May 18, 1994, as amended from time to time.

          “Club Managing Entity” shall mean Bluegreen Resorts Management, Inc.,
a Delaware corporation, in its capacity as manager of the Club and owner of the
Club’s reservation system, and its permitted successors and assigns.

          “Club Originator” shall mean Bluegreen, in its capacity as an
Originator.

          “Club Trust Agreement” shall mean, collectively, that certain
Bluegreen Vacation Club Trust Agreement, dated as of May 18, 1994, by and
between the Developer and the Club Trustee, as amended, restated or otherwise
modified from time to time, together with all other agreements, documents and
instruments governing the operation of the Club.

          “Club Trustee” shall mean Vacation Trust, Inc., a Florida corporation,
in its capacity as trustee under the Club Trust Agreement, and its permitted
successors and assigns.

          “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time and any successor statute, together with the rules and regulations
thereunder.

          “Collection Account” shall mean the account established and maintained
by the Indenture Trustee pursuant to Section 3.2(a) of the Indenture.

          “Collection Policy” shall mean the collection policy of the initial
servicer, in effect on June 30, 2009 attached to the Indenture as Exhibit J, as
the same may be amended from time to time in accordance with the Servicing
Standard.

          “Collections” shall mean all amounts received in connection with a
Timeshare Loan.

          “Committed Purchaser” shall mean any Purchaser which has a Commitment
as set forth in its respective Joinder Supplement and any Assignee of such
Purchaser to the extent of the portion of such Commitment assumed by such
Assignee pursuant to its respective Transfer Supplement (so long as the
Commitments are in effect).

          “Commitment” shall mean with respect to a Committed Purchaser, the
maximum amount of such Purchaser’s commitment to make advances to the Issuer as
set forth in the Joinder Supplement or the Transfer Supplement by which such
Purchaser became a party to the Note Funding Agreement.

- 7 -

--------------------------------------------------------------------------------



          “Commitment Expiration Date” shall be June 29, 2010 or such later date
as specified in writing to the Issuer by all Committed Purchasers in their sole
discretion.

          “Commitment Percentage” shall mean with respect to a Committed
Purchaser, such Purchaser’s Commitment as a percentage of all Commitments.

          “Completed Unit” shall mean a Unit at a Resort which has been fully
constructed and furnished, has received a valid permanent certificate of
occupancy, is ready for occupancy and is subject to a time share declaration.

          “Confidential Information” means information obtained by any
Noteholder including, without limitation, related to the Notes and the
Transaction Documents, that is proprietary in nature and that was clearly marked
or labeled as being confidential information of the Issuer, the Servicer or
their Affiliates, provided that such term does not include information that (a)
was publicly known or otherwise known to the Noteholder prior to the time of
such disclosure, (b) subsequently becomes publicly known through no act or
omission by such Noteholder or any Person acting on its behalf, (c) otherwise
becomes known to the Noteholder other than through disclosure by the Issuer, the
Servicer or their Affiliates or (d) any other public disclosure authorized by
the Issuer or the Servicer.

          “Consolidated Net Worth” shall mean on a consolidated basis for
Bluegreen and its subsidiaries, at any date, (i) the sum of (a) capital stock
taken at par or stated value plus (b) capital of Bluegreen in excess of par or
stated value relating to capital stock plus (c) accumulated other comprehensive
income plus (d) retained earnings (or minus any retained earning deficit) of
Bluegreen, determined in accordance with GAAP minus (ii) the sum of treasury
stock, capital stock subscribed for and unissued and other contra-equity
accounts, determined in accordance with GAAP, and adding back (iii) any
reduction of Bluegreen’s and its Subsidiaries’ equity, on a consolidated basis,
as the result of a non-cash cumulative effect of a change in accounting
principle or other non-cash adjustment to equity related to the requirement that
off-balance sheet arrangements specifically related to Bluegreen’s prior
receivable sale transactions outstanding as of the Amendment Date be accounted
for on balance sheet, as would be reflected on a balance sheet and/or statement
of shareholders’ equity prepared on a consolidated basis and in accordance with
GAAP consistently applied.

          “Continued Errors” shall have the meaning specified in Section 5.4 of
the Indenture.

          “Conversion Loan” shall mean a loan originated to finance the fee
related to the conversion of an Oasis Lakes Loan, a non-Club RDI Loan, an Aruba
Non-Club Loan or other non-Club Loan to a Club Loan.

          “Co-op Shares” shall mean a share certificate issued by the timeshare
cooperative association of La Cabana Resort, which entitles the owner thereof
the right to use and occupy a fixed Unit at a fixed period of time each year at
La Cabana Resort.

          “Corporate Trust Office” shall mean the office of the Indenture
Trustee located in the State of Minnesota, which office is at the address set
forth in Section 13.3 of the Indenture.

- 8 -

--------------------------------------------------------------------------------



          “Credit Card Account” shall mean the deposit account (account number
005566378569) established at the Lockbox Bank, which shall be a non-interest
bearing account.

          “Credit Card Timeshare Loan” shall mean a Timeshare Loan where the
Obligor makes its payments due on such Timeshare Loan with credit card payment
arrangements.

          “Credit Policy” shall mean the credit and underwriting policy of the
Originators, in effect on June 30, 2009 attached to the Indenture as Exhibit K.

          “Custodial Agreement” shall mean the custodial agreement, dated as of
May 1, 2006 by and among the Issuer, the Depositor, the Servicer, the Backup
Servicer, and the Indenture Trustee and Custodian, as the same may be amended,
supplemented or otherwise modified from time to time in accordance with the
terms thereof providing for the custody and maintenance of the Timeshare Loan
Documents relating to the Timeshare Loans.

          “Custodian” shall mean U.S. Bank National Association, a national
banking association, or its permitted successors and assigns.

          “Custodian Fees” shall mean for each Payment Date, the fee payable by
the Issuer to the Custodian in accordance with the Custodial Agreement.

          “Cut-Off Date” shall mean with respect to a Timeshare Loan, the date
specified in the Schedule of Timeshare Loans as the date after which all
subsequent Collections related to such Timeshare Loans are sold by the Seller to
the Depositor and by the Depositor to the Issuer.

          “Cut-Off Date Loan Balance” shall mean the Loan Balance of a Timeshare
Loan on its related Cut-Off Date.

          “Deeded Club Loan” shall mean a timeshare loan (including a Wilderness
Loan) originated by the Club Originator and evidenced by a Mortgage Note and
secured by a first Mortgage on a fractional fee simple timeshare interest in a
Unit or an undivided interest in a Resort (or a phase thereof) associated with a
Unit.

          “Default” shall mean an event which, but for the passage of time or
the giving of notice or both, would constitute an Event of Default under the
Indenture.

          “Default Level (Trust Estate)” shall mean for any Due Period, the
product of (i) 12 and (ii) the sum of the Loan Balances of Timeshare Loans in
the Trust Estate that became Defaulted Timeshare Loans during such Due Period
less the Loan Balances of Defaulted Timeshare Loans that subsequently became
current during such Due Period which are still subject to the Lien of the
Indenture at such time, divided by the Aggregate Loan Balance of all Timeshare
Loans in the Trust Estate on the last day of such Due Period (expressed as a
percentage).

          “Default Level (Portfolio)” shall mean for any Test Date, the product
of (i) 12 and (ii) (A) the sum of the Loan Balances of Portfolio Loans serviced
by the Servicer for which all or a part of a scheduled payment became more than
120 days delinquent (other than if such

- 9 -

--------------------------------------------------------------------------------



payment relates to the first or second payment (which for the avoidance of doubt
shall not be used in any manner for these calculations)) from the related due
date as of the end of the related calendar month less the Loan Balances of such
Timeshare Loans that subsequently became current during such calendar month,
divided by (B) the Aggregate Loan Balance of all Portfolio Loans serviced by the
Servicer on the last day of such calendar month (expressed as a percentage).

          “Defaulted Timeshare Loan” is any Timeshare Loan for which any of the
following events may have occurred: (i) the Servicer has commenced cancellation
or termination proceedings on the related Timeshare Loan after collection
efforts have failed in accordance with its Collection Policy or (ii) as of the
last day of any Due Period, all or part of a scheduled payment under the
Timeshare Loan is more than 90 days delinquent from the related due date.

          “Defective Timeshare Loan” shall have the meaning specified in Section
4.6 of the Indenture.

          “Delinquency Level (Trust Estate)” shall mean for any Due Period, an
amount equal to the sum of the Loan Balances of Timeshare Loans (other than
Defaulted Timeshare Loans) in the Trust Estate that are 31 days or more
delinquent on the last day of such Due Period divided by the Aggregate Loan
Balance of all Timeshare Loans in the Trust Estate as of the last day of such
Due Period (expressed as a percentage).

          “Delinquency Level (Portfolio)” shall mean for any Test Date, an
amount equal to the sum of the Loan Balances of Portfolio Loans (other than the
sum of the Loan Balances of Portfolio Loans serviced by the Servicer for which
all or a part of a scheduled payment is more than 120 days delinquent from the
related due date as of the end of the related calendar month) at such Test Date
serviced by the Servicer that are 31 days or more delinquent as of such Test
Date divided by the Aggregate Loan Balance of all Portfolio Loans serviced by
the Servicer as of such Test Date (expressed as a percentage).

          “Depositor” shall mean Bluegreen Timeshare Finance Corporation I, a
Delaware Corporation, and its permitted successors and assigns.

          “Determination Date” shall mean with respect to any Payment Date, the
day that is five Business Days prior to such Payment Date.

          “Developer” shall mean Bluegreen Vacations Unlimited, Inc., a Florida
corporation, and its permitted successors and assigns.

          “Due Period” shall mean with respect to any Payment Date, the period
from the 16th day of the second preceding calendar month to the 15th day of the
preceding calendar month. The initial Due Period for the Initial Payment Date,
shall be the period beginning on the day after the initial Cut-Off Date and
ending on, and including, the 15th day of the month immediately succeeding the
initial Cut-Off Date.

          “Eligible Bank Account” shall mean a segregated account, which may be
an account maintained by the Indenture Trustee, which is either (a) maintained
with a depositary

- 10 -

--------------------------------------------------------------------------------



institution or trust company whose long-term unsecured debt obligations are
rated at least “A” by Fitch and “A2” by Moody’s and whose short-term unsecured
obligations are rated at least “A-1” by Fitch and “P-1” by Moody’s; or (b) a
trust account or similar account maintained at the corporate trust department of
the Indenture Trustee held in the name of and for the benefit of the
Noteholders.

          “Eligible Investments” shall mean one or more of the following:

 

 

 

          (a) obligations of, or guaranteed as to timely payment of principal
and interest by, the United States or any agency or instrumentality thereof when
such obligations are backed by the full faith and credit of the United States;

 

 

 

          (b) federal funds, certificates of deposit, time deposits and bankers’
acceptances, each of which shall not have an original maturity of more than 90
days, of any depository institution or trust company incorporated under the laws
of the United States or any state; provided that the long-term unsecured debt
obligations of such depository institution or trust company at the date of
acquisition thereof have been rated by each Rating Agency in one of the three
highest rating categories available from S&P and no lower than A2 by Moody’s;
and provided, further, that the short-term obligations of such depository
institution or trust company shall be rated in the highest rating category by
such Rating Agency;

 

 

 

          (c) commercial paper or commercial paper funds (having original
maturities of not more than 90 days) of any corporation incorporated under the
laws of the United States or any state thereof; provided that any such
commercial paper or commercial paper funds shall be rated in the highest
short-term rating category by each Rating Agency;

 

 

 

          (d) any no-load money market fund rated (including money market funds
managed or advised by the Indenture Trustee or an Affiliate thereof) in the
highest short-term rating category or equivalent highest long-term rating
category by each Rating Agency; provided that, Eligible Investments purchased
from funds in the Eligible Bank Accounts shall include only such obligations or
securities that either may be redeemed daily or mature no later than the
Business Day next preceding the next Payment Date; and

 

 

 

          (e) demand and time deposits in, certificates of deposit of, bankers’
acceptances issued by, or federal funds sold by any depository institution or
trust company (including the Indenture Trustee or any Affiliate of the Indenture
Trustee, acting in its commercial capacity) incorporated under the laws of the
United States of America or any State thereof and subject to supervision and
examination by federal and/or state authorities, so long as, at the time of such
investment, the commercial paper or other short-term deposits of such depository
institution or trust company are rated at least P-1 by Moody’s and at least A-1
by S&P;

- 11 -

--------------------------------------------------------------------------------



and provided, further, that (i) no instrument shall be an Eligible Investment if
such instrument evidences a right to receive only interest payments with respect
to the obligations underlying such instrument, and (ii) no Eligible Investment
may be purchased at a price in excess of par. Eligible Investments may include
those Eligible Investments with respect to which the Indenture Trustee or an
Affiliate thereof provides services; and provided, further, that the Issuer may
not exercise any voting rights affecting Eligible Investments.

          “Eligible Owner Trustee” shall have the meaning specified in Section
10.01 of the Trust Agreement.

          “Eligible Timeshare Loan” shall mean a Timeshare Loan which satisfied
the representations and warranties set forth in Schedule I of the Purchase
Agreement and the Sale Agreement on the date such Timeshare Loan was transferred
by Bluegreen to the Depositor pursuant to the Purchase Agreement and by the
Depositor to the Issuer pursuant to the Sale Agreement; provided, however, that
any Timeshare Loan that becomes a Defaulted Timeshare Loan shall cease to be an
Eligible Timeshare Loan; provided, further, as of any Determination Date that
any Qualified Substitute Timeshare Loan for which a Custodian’s Certification
delivered pursuant to the terms of the Custodial Agreement is not received by
the Agent and the Servicer, shall cease to be an Eligible Timeshare Loan.

          “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended.

          “Errors” shall have the meaning specified in Section 5.4 of the
Indenture.

          “Event of Default” means any one of the following events:

          (a) a default in the making of Interest Distribution Amounts,
Principal Distribution Amounts or any other payments in respect of any Note when
such become due and payable, and continuance of such default for two Business
Days, (or, in the case that such default relates to the failure to pay the
Aggregate Outstanding Note Balance following a Facility Termination Date Notice,
the continuance of such default for 90 days);

          (b) a non-monetary default in the performance, or breach, of any
covenant of the Issuer, the Servicer, the Depositor or the Club Trustee in the
Indenture or other Transaction Document (other than a covenant dealing with a
default in the performance of which, or the breach of which, is specifically
dealt with elsewhere in this definition or as a Servicer Event of Default) and
the continuance of such default or breach for a period of 30 days (or, if the
defaulting party shall have provided evidence satisfactory to the Agent at its
sole discretion (1) that such breach cannot be cured in the 30-day period, (2)
that such breach can be cured within an additional 30-day period and (3) that it
is diligently pursuing a cure, then 60 days) after the earlier of (x) the Issuer
first acquiring Knowledge thereof, and (y) the Indenture Trustee’s or Agent’s
giving written notice thereof to the Issuer; provided, however, that if such
default or breach is in respect of (1) the negative covenants contained in
Section 8.6(a)(i) or (ii) of the Indenture or (2) a breach that cannot be cured,
there shall be no grace period whatsoever; or

- 12 -

--------------------------------------------------------------------------------



          (c) if any representation or warranty of the Issuer, the Servicer, the
Depositor or the Club Trustee made in the Indenture or other Transaction
Document shall prove to be incorrect in any material respect as of the time when
the same shall have been made, and such breach is not remedied within 30 days
(or, if the defaulting party shall have provided evidence satisfactory to the
Agent at its sole discretion (1) that such representation or warranty cannot be
cured in the 30-day period, (2) that such representation or warranty can be
cured within an additional 30-day period and (3) that it is diligently pursuing
a cure, then 60 days) after the earlier of (x) the Issuer first acquiring
Knowledge thereof, and (y) the Indenture Trustee’s or Agent’s giving written
notice thereof to the Issuer; provided, however, if such breach is in respect of
a representation or warranty that cannot be cured, there shall be no grace
period whatsoever; or

          (d) the entry by a court having jurisdiction over the Issuer of (i) a
decree or order for relief in respect of the Issuer in an involuntary case or
proceeding under any applicable federal or state bankruptcy, insolvency,
reorganization, or other similar law or (ii) a decree or order adjudging the
Issuer as a bankrupt or insolvent, or approving as properly filed a petition
seeking reorganization, arrangement, adjustment, or composition of or in respect
of the Issuer under any applicable federal or state law, or appointing a
custodian, receiver, liquidator, assignee, trustee, sequestrator, or other
similar official of the Issuer, or of any substantial part of its property, or
ordering the winding up or liquidation of its affairs, and the continuance of
any such decree or order for relief or any such other decree or order unstayed
and in effect for a period of 60 consecutive days; or

          (e) the commencement by the Issuer of a voluntary case or proceeding
under any applicable federal or state bankruptcy, insolvency, reorganization, or
other similar law or of any other case or proceeding to be adjudicated as a
bankrupt or insolvent, or the consent by either to the entry of a decree or
order for relief in respect of the Issuer in an involuntary case or proceeding
under any applicable federal or state bankruptcy, insolvency, reorganization, or
other similar law or to the commencement of any bankruptcy or insolvency case or
proceeding against it, or the filing by it of a petition or answer or consent
seeking reorganization or relief under any applicable federal or state law, or
the consent by it to the filing of such petition or to the appointment of or
taking possession by a custodian, receiver, liquidator, assignee, trustee,
sequestrator, or similar official of the Issuer or of any substantial part of
its property, or the making by it of an assignment for the benefit of creditors,
or the Issuer’s failure to pay its debts generally as they become due, or the
taking of corporate action by the Issuer in furtherance of any such action; or

          (f) the Issuer becoming subject to registration as an “investment
company” under the Investment Company Act of 1940, as amended; or

          (g) the impairment of the validity of any security interest of the
Indenture Trustee in the Trust Estate in any material respect, except as
expressly permitted under the Transaction Documents, or the creation of any
material encumbrance on or with respect to the Trust Estate or any portion
thereof not otherwise permitted, which is not stayed or released within ten (10)
days of the Issuer having Knowledge of its creation; or

- 13 -

--------------------------------------------------------------------------------



          (h) the failure by the Club Originator to repurchase any Defective
Timeshare Loan or provide a Qualified Substitute Timeshare Loan for a Defective
Timeshare Loan to the extent required under the terms of Purchase Agreement; or

          (i) the occurrence and continuance of a Servicer Event of Default.

          “Exchange Act” shall mean the United Stated Securities Exchange Act of
1934, as amended.

          “Excluded Loan Balance” shall mean on any date of determination,
without duplication, the sum of the following:

          (a) the amount by which the aggregate Loan Balance of Eligible
Timeshare Loans relating to an Obligor or group of Affiliate Obligors exceeds
0.20% of the Aggregate Loan Balance of all Eligible Timeshare Loans, plus

          (b) the amount by which the aggregate Loan Balance of any Eligible
Timeshare Loans relating to any Obligor or Affiliate Obligors exceeds $100,000,
plus

          (c) the amount by which the aggregate Loan Balance of Aruba Loans
relating to Obligors that are non-United States resident exceeds 40% of the
Aggregate Loan Balance of all Aruba Loans, plus

          (d) the amount by which the aggregate Loan Balance of Eligible
Timeshare Loans relating to Obligors that are non-United States residents
exceeds 5% of the Aggregate Loan Balance of all Eligible Timeshare Loans, plus

          (e) the amount by which the aggregate Loan Balance of Eligible
Timeshare Loans relating to Aruba Loans exceeds 5% of the Aggregate Loan Balance
of all Eligible Timeshare Loans, plus

          (f) the amount by which the aggregate Loan Balance of Eligible
Timeshare Loans relating to Aruba Loans exceeds 5% of the Maximum Facility
Balance, plus

          (g) the amount of the aggregate Loan Balance of Eligible Timeshare
Loans with a Timeshare Loan Rate of less than 14.40% necessary to increase the
weighted average Timeshare Loan Rate (weighted on the basis of Loan Balance) of
all Eligible Timeshare Loans to at least 14.40%, plus

          (h) the amount by which the aggregate Loan Balance of Eligible
Timeshare Loans relating to any one Resort exceeds 40% of the Aggregate Loan
Balance of all Eligible Timeshare Loans, plus

          (i) the amount by which the aggregate Loan Balance of Eligible
Timeshare Loans relating to Obligors with billing addresses in any one state
exceeds 20% of the Aggregate Loan Balance of all Eligible Timeshare Loans, plus

- 14 -

--------------------------------------------------------------------------------



          (j) the amount by which the aggregate Loan Balance of all Eligible
Timeshare Loans for which the related Obligor is an employee or a relative of an
employee of Bluegreen or any Subsidiary thereof exceeds 0.5% of the Aggregate
Loan Balance of all Eligible Timeshare Loans, plus

          (k) the aggregate Timeshare Loan File Deficiency Excluded Balance;
plus

          (l) the amount by which the aggregate Loan Balance of Eligible
Timeshare Loans relating to 50/50 Loans exceeds 5% of the Aggregate Loan Balance
of all Eligible Timeshare Loans; plus

          (m) the amount by which the aggregate Loan Balance of all Eligible
Timeshare Loans which terms thereof have been modified, waived or amended
exceeds the maximum specified in Section 5.3(a)(ix) of the Indenture; plus

          (n) the amount by which the aggregate Loan Balance of all Eligible
Timeshare Loans relating to an Initial Approved Non-Opinion Resort or an
Additional Approved Non-Opinion Resort exceeds 3% of the Aggregate Loan Balance
of all Eligible Timeshare Loans; plus

          (o) the amount by which the aggregate Loan Balance of Large Loans
exceeds 1% of the Aggregate Loan Balance of all Eligible Timeshare Loans; plus

          (p) with respect to each Large Loan, the amount of the Loan Balance of
such Large Loan in excess of $85,000; plus

          (q) the amount by which the aggregate Loan Balance of all Wilderness
Loans exceeds 25% of the Aggregate Loan Balance of all Eligible Timeshare Loans;
plus

          (r) the amount by which the aggregate Loan Balance of all Eligible
Timeshare Loans relating to Credit Card Timeshare Loans exceeds 2% of the
Aggregate Loan Balance of all Eligible Timeshare Loans.

          “Facility Termination Date” shall mean the earliest of (i) the
Commitment Expiration Date, (ii) the date of any termination of the Note Funding
Agreement by the Issuer pursuant to Section 2.2(a) thereof, (iii) the date the
Commitments are terminated pursuant to Section 2.5 of the Note Funding Agreement
(except if such termination is a result of a Cash Accumulation Event), (iv) the
Stated Maturity, (v)(A) June 29, 2010, if a Takeout Financing has not occurred
by such date whereby in connection therewith, all amounts due under the Notes,
the Indenture and the Transaction Documents, and other fees agreed upon in
respect of such Takeout Financing have been received by the respective parties
or (B) if a Takeout Financing described in (v)(A) above has occurred, then June
29, 2011, if another Takeout Financing has not occurred by such date whereby in
connection therewith all amounts due under the Notes, the Indenture and the
Transaction Documents, and other fees agreed upon in respect of such Takeout
Financing have been received by the respective parties and (vi) the occurrence
of the Servicer Event of Default set forth in clause (o) of the definition
thereof for which the indebtedness under the related Material Credit Facility
has been accelerated.

- 15 -

--------------------------------------------------------------------------------



          “Facility Termination Date Notice” shall have the meaning ascribed to
such term in the definition of “Aggregate Principal Distribution Amount” herein.

          “Federal Funds Rate” will be determined by the Agent for any Payment
Date on the second Business Day prior to the commencement of the related
Interest Accrual Period on the basis of the interest rate at which depository
institutions lend balances at the Federal Reserve to other depository
institutions overnight. The establishment of the Federal Funds Rate by the Agent
shall (in the absence of manifest error) be final and binding.

          “Fee Letter” shall mean those letter agreements each designated
therein as a Fee Letter and dated as of June 30, 2009, among the Agent, the
Placement Agent, the Issuer and Bluegreen, as such letter agreement may be
amended or otherwise modified from time to time.

          “Fees” shall mean the fees set forth in the Fee Letter.

          “FICO Score” shall mean a credit risk score known as a “FICO® Score”
and determined by the Fair Isaac Company system implemented by Experian or a
successor acceptable to the Agent, in its reasonable discretion, for a consumer
borrower through the analysis of individual credit files. In the event that such
credit risk scoring program ceases to exist, the Agent and the Seller may select
a successor credit risk scoring program as mutually agreed.

          In the event that an Obligor consists of more than one individual
(e.g., husband and wife) (an “Obligor Group”), with respect to Funding Date
Timeshare Loans, the FICO Score for such Obligor Group shall be based on the
simple average of the FICO Scores for all individuals who have a FICO Score in
such Obligor Group. If all individuals in an Obligor Group have no FICO Score,
then the Obligor Group shall be considered to have no FICO Score. In each case
listed in this paragraph, such FICO Score is as determined at the point of sale.

          “Finance Agreement” shall mean a purchase and finance agreement
between an Obligor and the Aruba Originator pursuant to which such Obligor
finances the purchase of Co-op Shares.

          “Force Majeure Delay” shall mean with respect to the Servicer, any
cause or event which is beyond the control and not due to the negligence of the
Servicer, which delays, prevents or prohibits such Person’s delivery of the
reports required to be delivered or the performance of any other duty or
obligation of the Servicer under the Indenture as the case may be, including,
without limitation, computer, electrical and mechanical failures, acts of God or
the elements and fire; provided, that no such cause or event shall be deemed to
be a Force Majeure Delay unless the Servicer shall have given the Agent written
notice thereof as soon as practicable after the beginning of such delay.

          “Foreclosure Properties” shall have the meaning specified in Section
5.3(b) of the Indenture.

          “Funding Date” shall mean the date on which the Issuer shall make a
Borrowing pursuant to the Indenture and the Note Funding Agreement.

- 16 -

--------------------------------------------------------------------------------



          “Funding Date Advance Rate” shall mean 67.5%; provided, however, that
if (i) a Takeout Financing is completed whereby the securities issued with a
rating of “A” by S&P, “A2” by Moody’s, “A” by Fitch Ratings or “A” by DBRS, have
an advance rate greater than 67.5% or (ii) a non-rated, non-recourse Takeout
Financing is completed whereby the proceeds thereof reduce the Outstanding Note
Balance of the Notes by at least $75,000,000 and the advance rate is greater
than 67.5% (and such financing has been approved in writing by the Agent for
purposes of calculating the Funding Date Advance Rate), then the “Funding Date
Advance Rate” for Funding Dates occurring after such Takeout Financing shall be
the lesser of the advance rate in the Takeout Financing and 75%.

          “Funding Date Timeshare Loans” shall mean, with respect to any
Borrowing, the Eligible Timeshare Loans to be acquired by the Issuer on the
related Funding Date that have a Cut-Off Date of either (a) if such Funding Date
occurs on or before the 15th day of the current calendar month, then the 15th
day of the immediately preceding calendar month or (b) if such Funding Date
occurs after the 15th day of the current calendar month, then the 15th day of
the current calendar month.

          “Funding Termination Event” shall mean the occurrence of any of the
following events: (a) an Event of Default shall have occurred, or (b) any
representation or warranty made or deemed made by the Issuer, the Depositor, the
Seller or the Servicer herein or in any other Transaction Document or which is
contained in any certificate, document or financial or other statement furnished
by it at any time under or in connection with the Note Funding Agreement or any
such other Transaction Document shall prove to have been incorrect in any
material and adverse respect on or as of the date made or deemed made (except
where such representation or warranty specifically relates to any earlier date,
in which case such representation and warranty shall have been true and correct
in all material respects as of such earlier date); provided that a breach of the
Seller’s representation and warranty under Section 6(a) of each of the Sale
Agreement or the Purchase Agreement shall be deemed to occur only if the Seller
is required to and does not repurchase or provide substitute Timeshare Loans for
the Timeshare Loans causing such violation in accordance with the terms of the
Purchase Agreement or Sale Agreement within the time frame provided for therein;
or (c) the Issuer, the Depositor, the Seller or the Servicer shall fail to
observe or perform any material provision of any other agreement contained in
the Note Funding Agreement or any other Transaction Document (other than as
provided in paragraphs (a) and (b) of this definition), and such failure shall
continue unremedied for a period of five Business Days after the Issuer, the
Depositor, the Seller or the Servicer becomes aware of or is notified of such
failure; or (d)(i) the Indenture shall cease, for any reason, to be in full
force and effect, or the Issuer shall so assert or (ii) the Lien created by the
Indenture shall cease to be enforceable and of the same effect and priority
purported to be created thereby; or (e) a Cash Accumulation Event shall have
occurred; or (f) (i) June 29, 2010, if a Takeout Financing has not occurred by
such date whereby in connection therewith, all amounts due under the Notes, the
Indenture and the Transaction Documents, and other fees agreed upon in respect
of such Takeout Financing have been received by the respective parties or (ii)
if a Takeout Financing described in (f)(i) above has occurred, then June 29,
2011, if another Takeout Financing has not occurred by such date whereby in
connection therewith, all amounts due under the Notes, the Indenture and the
Transaction Documents, and other fees agreed upon in respect of such Takeout
Financing have been received by the respective parties.

- 17 -

--------------------------------------------------------------------------------



          “GAAP” shall mean generally accepted accounting principles as in
effect from time to time in the United States of America.

          “General Reserve Account” shall mean the account maintained by the
Indenture Trustee pursuant to Section 3.2(b) of the Indenture.

          “Governmental Authority” shall mean any nation or government, any
state or other political subdivision thereof and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.

          “Grant” shall mean to grant, bargain, convey, assign, transfer,
mortgage, pledge, create and grant a security interest in and right of set-off
against, deposit, set over and confirm.

          “Hedge Agreement” shall mean the interest rate cap agreement(s)
entered into by the Issuer on each Funding Date in accordance with Section 9.16
of the Note Funding Agreement.

          “Highest Lawful Rate” shall have the meaning specified in Section 3 of
the Sale Agreement.

          “Holder” or “Noteholder” shall mean a holder of a Class A Note, Class
B Note, Class C Note, Class D Note or a Class E Note.

          “II” shall mean Interval International, Inc.

          “Indebtedness” shall mean with respect to any Person at any date, (a)
all indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services (other than current liabilities incurred in the
ordinary course of business and payable in accordance with customary trade
practices) or which is evidenced by a note, bond, debenture or similar
instrument, (b) all obligations of such Person under capital leases, (c) all
obligations of such Person in respect of acceptances issued or created for the
account of such Person, (d) all liabilities secured by any Lien on any property
owned by such Person even though such Person has not assumed or otherwise become
liable for the payment thereof, and (e) all Indebtedness of other Persons to the
extent guaranteed by such Person.

          “Indenture” shall mean that certain Second Amended and Restated
Indenture, dated as of June 1, 2009, by and among the Issuer, the Club Trustee,
the Servicer, the Backup Servicer, the Indenture Trustee and the Agent, as the
same may be amended, supplemented or otherwise modified, from time to time in
accordance with the terms thereof.

          “Indenture Trustee” shall mean U.S. Bank National Association, a
national banking association, not in its individual capacity but solely as
Indenture Trustee under the Indenture, and any successor as set forth in Section
7.9 of the Indenture.

          “Indenture Trustee Fee” shall mean for each Payment Date, the sum of
(A) $791.67 and (B) until the Indenture Trustee shall become the successor
Servicer, the greater of

- 18 -

--------------------------------------------------------------------------------



(i) the product of one-twelfth of 0.0175% and the Aggregate Loan Balance as of
the first day of the related Due Period and (ii) $1,500.00.

          “Initial Approved Opinion Resorts” shall mean the following resorts:
MountainLoftTM, Laurel CrestTM, Shore Crest Vacation Villas I and IITM, Harbour
LightsTM, The Lodge Alley InnTM, The Falls VillageTM, Christmas Mountain
VillageTM, Orlando’s Sunshine ResortTM I & II, Solara SurfsideTM, Shenendoah
CrossingTM, La Cabana Beach & Racquet Club, Casa del Mar Beach Resort, Grande
Villas at World Golf Village®, Mountain Run at BoyneTM, The Hammocks at
MarathonTM, Daytona SeabreezeTM, The Suites at HersheyTM, Carolina GrandeTM, The
FountainsTM, Bluegreen Wilderness Traveler at ShenandoahTM, SeaGlass TowerTM,
Bluegreen Odyssey DellsTM, Bluegreen at Atlantic Palace, Bluegreen Club 36TM and
The Yachtsman.

          “Initial Approved Non-Opinion Resorts” shall mean the following
resorts: Via Roma Beach Resort, Dolphin Beach Club, Fantasy Island Resort II,
Gulfstream Manor, Resort Sixty-Six, Outrigger Beach Club, Players Club,
Mariner’s Boathouse, Tropical Sands Resort, Windward Passage Resort, Landmark
Holiday Beach Resort, Ocean Towers Beach Club, Panama City Resort & Club,
Patrick Henry SquareTM, Bluegreen Club La PensionTM, Paradise Isle Resort,
Shoreline Towers, Surfrider Beach Club, Pono Kai Resort and Lake Condominiums at
Big Sky.

          “Initial Funding Date” shall mean the initial Funding Date.

          “Initial Payment Date” shall mean the Payment Date occurring after the
Initial Funding Date for which there are Available Funds.

          “Intangible Assets” shall mean a non-physical, non-current right that
gives Bluegreen or any of its subsidiaries an exclusive or preferred position in
the marketplace including but not limited to a copyright, patent, trademark,
goodwill, organization costs, capitalized advertising cost, computer programs,
licenses for any of the preceding, government licenses (e.g., broadcasting or
the right to sell liquor), leases, franchises, mailing lists, exploration
permits, import and export permits, construction permits, and marketing quotas
(all as determined in accordance with GAAP).

          “Intended Tax Characterization” shall have the meaning specified in
Section 4.2(b) of the Indenture.

          “Interest Accrual Period” shall mean with respect to (i) any Payment
Date other than the Initial Payment Date, the period from and including the
immediately preceding Payment Date through but not including such Payment Date
and (ii) the Initial Payment Date, the period from and including the Initial
Funding Date through but excluding the Initial Payment Date.

          “Interest Distribution Amount”: shall equal, for a Class of Notes and
any Payment Date, the sum of (i) interest accrued during the related Interest
Accrual Period at the Note Rate on the weighted average of the Outstanding Note
Balance of such Class of Notes immediately prior to such Payment Date and (ii)
the amount of unpaid Interest Distribution Amounts from prior Payment Dates for
such Class of Notes, plus, to the extent permitted by

- 19 -

--------------------------------------------------------------------------------



applicable law, interest on such unpaid amount at the Note Rate. The Interest
Distribution Amount shall be calculated on an actual/360 basis.

          “Interpretation” as used in Sections 6.1 and 6.2 of the Note Funding
Agreement with respect to any law or regulation means the interpretation or
application of such law or regulation by any Governmental Authority (including,
without limitation, any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to a government),
central bank, accounting standards board or any comparable entity.

          “Investing Office” shall mean initially, the office of any Purchaser
(if any) designated as such, in the case of any initial Purchaser, in its
Joinder Supplement and, in the case of any Assignee, in the related Transfer
Supplement, and thereafter, such other office of such Purchaser or Assignee as
may be designated in writing to the Agent, the Issuer, the Servicer and the
Indenture Trustee by such Purchaser or Assignee.

          “Issuer” shall mean BXG Timeshare Trust I, a statutory trust formed
under the laws of the State of Delaware pursuant to the Trust Agreement.

          “Issuer Order” shall mean a written order or request delivered to the
Indenture Trustee and signed in the name of the Issuer by an Authorized Officer
of the Issuer or Administrator.

          “Knowledge” means:

          (a) as to any natural Person (other than the Indenture Trustee), the
actual awareness of the fact, event or circumstance at issue or proper delivery
of notification of such fact, event or circumstance; provided, however, that
each such Person shall be deemed to have Knowledge of any fact, event or
circumstance if such fact, event or circumstance would have been known had such
Person exercised commercially reasonable due diligence; and

          (b) as to any Person that is not a natural Person (other than the
Indenture Trustee), that (i) the fact, event or circumstance at issue is brought
to the attention of a Responsible Officer or (ii) notice has been delivered to
such Person in accordance with the provisions of the relevant Transaction
Documents; provided, however, that each such Person that is not a natural person
shall be deemed to have Knowledge of any fact, event or circumstance if such
fact, event or circumstance would have been brought to the attention of a
Responsible Officer if the Person or Responsible Officers of such Person had
exercised commercially reasonable due diligence; and

          (c) with respect to the Indenture Trustee, the actual awareness of the
fact, event or circumstance at issue or proper delivery of notification of such
fact, event or circumstance.

          “La Cabana Resort” shall mean the Resort located in Aruba known as the
La Cabana Beach Resort and Racquet Club.

- 20 -

--------------------------------------------------------------------------------



          “Land Receivable” shall mean a loan which was originated in connection
with a sale of property by Bluegreen Communities where Bluegreen provided seller
financing for the purchase of such property.

          “Large Loan” shall mean a Timeshare Loan with a Loan Balance in excess
of $55,000.

          “Leverage Ratio” shall mean with respect to any Person as of a date of
determination, the ratio of (i) the Total Liabilities (less Subordinated
Indebtedness and non-recourse receivables backed notes) of such Person on such
date to (ii) the Tangible Net Worth of such Person on such date.

          “Lien” shall mean any mortgage, pledge, hypothecation, assignment for
security, security interest, claim, participation, encumbrance, levy, lien or
charge.

          “Liquidation” means with respect to any Timeshare Loan, the sale or
compulsory disposition of a Foreclosure Property, following foreclosure,
termination or other enforcement action or the taking of a deed-in-lieu of
foreclosure, to a Person other than the Servicer or an Affiliate thereof.

          “Liquidation Expenses” shall mean, with respect to the Foreclosure
Property related to a Defaulted Timeshare Loan, as of any date of determination,
any reasonable out-of-pocket expenses (exclusive of overhead expenses) incurred
by the Servicer or the Remarketing Agent in connection with the performance of
its obligations under Section 5.3(a)(xiii) in the Indenture or the Remarketing
Agreement, as applicable, including, but not limited to, (i) any foreclosure,
deed in lieu of foreclosure or termination and other repossession expenses
incurred with respect to such Foreclosure Property, (ii) commissions and
marketing and sales expenses incurred by the Servicer or the Remarketing Agent
with respect to the remarketing of the related Foreclosure Property (including
the Remarketing Fee), and (iii) any other fees and expenses reasonably applied
or allocated in the ordinary course of business with respect to the Liquidation
of a Foreclosure Property (including any assessed and unpaid Association fees
and real estate taxes).

          “Liquidation Proceeds” means with respect to the Liquidation of any
Foreclosure Property related to a Defaulted Timeshare Loan, the amounts actually
received by the Servicer or the Remarketing Agent in connection with such
Liquidation.

          “Loan Balance” shall mean, for any date of determination, the
outstanding principal balance due under or in respect of a Timeshare Loan
(including a Defaulted Timeshare Loan). For purposes of clause (ii) of the
definition of Default Level (Trust Estate) only, Loan Balance shall be net of
Net Liquidation Proceeds from disposition of Timeshare Properties to persons
other than the Servicer during such Due Period.

          “Lockbox Account” shall mean the deposit account maintained at the
Lockbox Bank pursuant to the Lockbox Agreement, which shall be a non-interest
bearing account.

- 21 -

--------------------------------------------------------------------------------



          “Lockbox Agreement” shall mean the deposit account control agreement,
dated as of May 1, 2006, by and among the Issuer, the Indenture Trustee and the
Lockbox Bank, as the same may be amended, supplemented or otherwise modified
from time to time in accordance with the terms thereof.

          “Lockbox Bank” shall mean Bank of America, a national banking
association or such other provider upon agreement of the Servicer, the Issuer
and the Agent.

          “Lockbox Fee” shall mean on each Payment Date, the fee payable by the
Issuer to the Lockbox Bank in accordance with the Lockbox Agreement.

          “Material Credit Facility” shall mean any credit facility entered into
by Bluegreen and/or any of its Affiliates with an outstanding principal balance
or commitment of $10,000,000 or greater.

          “Maximum Borrowing Amount” shall mean, with respect to a Funding Date,
an amount equal to the product of (a) the related Funding Date Advance Rate and
(b) the aggregate Loan Balance of all related Funding Date Timeshare Loans.

          “Maximum Facility Balance” shall equal $150,000,000 or such higher or
lower amount as shall be agreed upon by the Issuer, Bluegreen, the Purchasers
and the Agent; provided, that upon the completion of a Takeout Financing
resulting in a principal payment on the Notes of $50,000,000 or more, the
Maximum Facility Balance shall not exceed $100,000,000 unless agreed to by the
Purchasers and the Agent.

          “Maximum Outstanding Class A Note Balance” shall equal the product of
the Maximum Facility Balance and 31.3253%.

          “Maximum Outstanding Class B Note Balance” shall equal the product of
the Maximum Facility Balance and 16.8675%.

          “Maximum Outstanding Class C Note Balance” shall equal the product of
the Maximum Facility Balance and 24.0964%.

          “Maximum Outstanding Class D Note Balance” shall equal the product of
the Maximum Facility Balance and 13.8554%.

          “Maximum Outstanding Class E Note Balance” shall equal the product of
the Maximum Facility Balance and 13.8554%.

          “Misdirected Deposits” shall mean such payments that have been
deposited to the Collection Account in error.

          “Monthly Servicer Report” shall have the meaning specified in Section
5.5 of the Indenture.

          “Moody’s” shall mean Moody’s Investors Service, Inc.

- 22 -

--------------------------------------------------------------------------------



          “Mortgage” shall mean, with respect to a Deeded Club Loan, any
purchase money mortgage, deed of trust, purchase money deed of trust or mortgage
deed creating a first lien on a Timeshare Property to secure debt granted by the
Club Trustee on behalf of an Obligor to the Club Originator with respect to the
purchase of such Timeshare Property and/or the contribution of the same to the
Club and otherwise encumbering the related Timeshare Property to secure payments
or other obligations under such Timeshare Loan.

          “Mortgage Note” shall mean, with respect to a Deeded Club Loan, the
original, executed promissory note evidencing the indebtedness of an Obligor
under a Deeded Club Loan, together with any rider, addendum or amendment
thereto, or any renewal, substitution or replacement of such note.

          “Net Liquidation Proceeds” shall mean with respect to a Liquidation,
the positive difference between Liquidation Proceeds and Liquidation Expenses.

          “New Servicing Fee Proposal” shall have the meaning specified in
Section 5.4 of the Indenture.

          “Non-Bluegreen Owned Resort” shall mean a Resort that is not a
Bluegreen Owned Resort.

          “Note Funding Agreement” shall mean that certain Second Amended and
Restated Note Funding Agreement dated as of June 1, 2009, by and among the
Issuer, Bluegreen, the Depositor, the Agent and the Purchasers named therein, as
the same may be amended, supplemented or otherwise modified from time to time in
accordance with the terms thereof.

          “Note Rate” shall mean the Prime Rate plus 2.50%.

          “Note Register” shall have the meaning specified in Section 2.4(a) of
the Indenture.

          “Note Registrar” shall have the meaning specified in Section 2.4(a) of
the Indenture.

          “Noteholder” shall mean any holder of a Note of any Class.

          “Notes” shall mean collectively, the Class A Notes, the Class B Notes,
the Class C Notes, the Class D Notes and the Class E Notes.

          “Oasis Lakes Loan” shall mean a loan which was originated in
connection with a sale of timeshare properties at the Oasis Lakes Resort by Lake
Eve Development.

          “Obligor” shall mean the related obligor under a Timeshare Loan.

          “Officer’s Certificate” shall mean a certificate executed by a
Responsible Officer of the applicable party.

- 23 -

--------------------------------------------------------------------------------



          “Opinion of Counsel” shall mean a written opinion of counsel, in each
case acceptable to the addressees thereof.

          “Optional Purchase Limit” shall mean, on any date, an amount equal to
(x) 15% of the then Aggregate Initial Loan Balance less (y) the aggregate Loan
Balances (as of the related purchase dates or release dates, as applicable) of
all Defaulted Timeshare Loans (a) previously purchased by the Seller pursuant to
Section 6(c) of the Sale Agreement or Section 6(c) of the Purchase Agreement and
(b) previously released pursuant to Section 4.7(c) of the Indenture.

          “Optional Redemption” shall mean an election by the Issuer to redeem
the Notes pursuant to Section 14.1(b) of the Indenture.

          “Optional Substitution Limit” shall mean, on any date, an amount equal
to (x) 20% of the then Aggregate Initial Loan Balance less (y) the aggregate
Loan Balances (as of the related Transfer Dates) of all Defaulted Timeshare
Loans previously substituted by the Club Originator pursuant to Section 6(c) of
the Sale Agreement or Section 6(c) of the Purchase Agreement.

          “Original Club Loan” shall mean a Timeshare Loan for which the related
Obligor has elected to effect and the Club Originator has agreed to effect an
Upgrade.

          “Originator” shall mean either the Club Originator or the Aruba
Originator.

          “Outstanding” shall mean, with respect to the Notes and Borrowings
evidenced thereby, as of any date of determination, all Notes theretofore
authenticated and delivered under the Indenture except:

          (a) Notes theretofore canceled by the Indenture Trustee or delivered
to the Indenture Trustee for cancellation;

          (b) Notes or portions thereof for whose payment money in the necessary
amount has been theretofore irrevocably deposited with the Indenture Trustee in
trust for the holders of such Notes or previously paid; and

          (c) Notes in exchange for or in lieu of which other Notes have been
authenticated and delivered pursuant to the Indenture unless proof satisfactory
to the Indenture Trustee is presented that any such Notes are held by a Person
in whose hands the Note is a valid obligation; provided, however, that in
determining whether the holders of the requisite percentage of the Outstanding
Note Balance of the Notes have given any request, demand, authorization,
direction, notice, consent, or waiver under the Indenture, Notes owned by
Bluegreen, the Depositor, the Issuer or any Affiliate of the foregoing shall be
disregarded and deemed not to be Outstanding, except that, in determining
whether the Indenture Trustee shall be protected in relying upon any such
request, demand, authorization, direction, notice, consent, or waiver, only
Notes that a Responsible Officer of the Indenture Trustee actually has notice
are so owned shall be so disregarded.

- 24 -

--------------------------------------------------------------------------------



          “Outstanding Note Balance” shall mean as of any date of determination
and Class of Notes, the aggregate amount of Borrowings Outstanding in respect of
such Class; provided, however, to the extent that for purposes of consents,
approvals, voting or other similar act of the Noteholders under any of the
Transaction Documents, “Outstanding Note Balance” shall exclude Notes which are
held by Bluegreen, the Depositor or any Affiliates thereof.

          “Owner Beneficiary” shall have the meaning specified in the Club Trust
Agreement.

          “Owner Beneficiary Agreement” shall mean the purchase agreement
entered into by each Obligor and the Developer with respect to the Club Loans.

          “Owner Beneficiary Rights” shall have the meaning specified in the
Club Trust Agreement.

          “Owner Trustee” shall mean Wilmington Trust Company (“WTC”), a
Delaware banking corporation, or any successor thereof, acting not in its
individual capacity but solely as owner trustee under the Trust Agreement.

          “Owner Trustee Corporate Trust Office” shall mean Rodney Square North,
1100 North Market Street, Wilmington, Delaware 19890-0001.

          “Owner Trustee Fee” shall mean an annual fee equal to (A) prior to the
Owner Trustee becoming successor Administrator, $6,000.00 or (B) upon the Owner
Trustee becoming successor Administrator, $5,000.00, which fee shall be due and
payable on the first Payment Date of each year during the term hereof occurring
after the Issuer’s receipt of an invoice therefor.

          “Paying Agent” shall mean any Person authorized under the Indenture to
make the distributions required under Sections 3.4 of the Indenture, which such
Person initially shall be the Indenture Trustee.

          “Payment Date” shall mean the fifth day of each month, or, if such
date is not a Business Day, then the next succeeding Business Day, commencing on
the Initial Payment Date.

          “Payment Default Event” shall have occurred if (i) each Class of Notes
shall become due and payable pursuant to paragraph (a) of the definition of
Event of Default or (ii) each Class of Notes shall otherwise become due and
payable following an Event of Default under the Indenture and the Agent has, in
its good faith judgment, determined that the value of the assets comprising the
Trust Estate is less than the Aggregate Outstanding Note Balance.

          “Percentage Interest” shall mean with respect to the Class A Notes,
the Class B Notes, the Class C Notes, the Class D Notes and the Class E Notes,
the then Outstanding Note Balance of such Class divided by the then Aggregate
Outstanding Note Balance expressed as a percentage.

- 25 -

--------------------------------------------------------------------------------



          “Permitted Liens” shall mean (a) with respect to Timeshare Loans in
the Trust Estate, Liens for state, municipal or other local taxes if such taxes
shall not at the time be due and payable, (ii) Liens in favor of the Depositor
and the Issuer created pursuant to the Transaction Documents, and (iii) Liens in
favor of the Trust and the Indenture Trustee created pursuant to the Indenture;
(b) with respect to the related Timeshare Property, materialmen’s,
warehousemen’s, mechanic’s and other Liens arising by operation of law in the
ordinary course of business for sums not due, (ii) Liens for state, municipal or
other local taxes if such taxes shall not at the time be due and payable, (iii)
Liens in favor of the Depositor pursuant to the Purchase Agreement, and (iv) the
Obligor’s interest in the Timeshare Property under the Timeshare Loan whether
pursuant to the Club Trust Agreement or otherwise; and (c) with respect to
Timeshare Loans and Related Security in the Trust Estate, any and all rights of
the Beneficiaries referred to in the Club Trust Agreement under such Club Trust
Agreement.

          “Person” means an individual, general partnership, limited
partnership, limited liability partnership, corporation, business trust, joint
stock company, limited liability company, trust, unincorporated association,
joint venture, Governmental Authority, or other entity of whatever nature.

          “Placement Agent” shall mean BB&T Capital Markets, a division of Scott
& Stringfellow, Inc.

          “Portfolio Loans” shall mean all assets serviced by the Servicer other
than Land Receivables, RDI Loans, Sampler Loans, Conversion Loans and Oasis
Lakes Loans.

          “Predecessor Servicer Work Product” shall have the meaning specified
in Section 5.4(b) of the Indenture.

          “Prime Rate” shall mean the rate of interest per annum publicly
announced from time to time by Branch Banking and Trust Company as its prime
rate in effect at its office located in Winston-Salem, North Carolina; each
change to the Prime Rate shall be effective from and including the date such
change is publicly announced as being effective.

          “Principal Distribution Amount” shall equal for any Payment Date and
Class of Notes, the product of (a) such Class’ Percentage Interest and (b) the
Aggregate Principal Distribution Amount.

          “Purchase Agreement” shall mean the purchase and contribution
agreement, dated as of May 1, 2006, between the Seller and the Depositor
pursuant to which the Seller sells, from time to time, Timeshare Loans to the
Depositor, as the same may be amended, supplemented or otherwise modified from
time to time in accordance with the terms thereof.

          “Purchaser” shall mean a Committed Purchaser.

          “Purchaser/Participant Register” shall have the meaning specified in
Section 8.2 of the Note Funding Agreement.

- 26 -

--------------------------------------------------------------------------------



          “Qualified Hedge Counterparty” shall mean (a) Branch Banking and Trust
Company or an Affiliate thereof or (b) any financial institution with a short
term rating of at least “A-1+” from S&P (or “A-1” if such institution has a long
term credit rating of “AA” or higher) and “P-1” from Moody’s or (c) for existing
Hedge Agreements which may be novated with the Agent’s consent, Barclays Bank
plc, Credit Suisse First Boston LLC and ING Capital LLC.

          “Qualified Substitute Timeshare Loan” shall mean a timeshare loan (i)
that, when aggregated with other Qualified Substitute Timeshare Loans being
substituted on such Transfer Date, has a Loan Balance, after application of all
payments of principal due and received during or prior to the month of
substitution, not in excess of the Loan Balance of the Timeshare Loan being
substituted on the related Transfer Date, and (ii) that complies, as of the
related Transfer Date, with each of the representations and warranties contained
in the Sale Agreement and the Purchase Agreement, including that such Qualified
Substitute Timeshare Loan is an Eligible Timeshare Loan, (iii) the stated
maturity of such Qualified Substitute Timeshare Loan is not later than the
Payment Date in June 2021 and (iv) that complies, as of the related Transfer
Date, with the representations and warranties in Section 3.2(h) of the Note
Funding Agreement; provided that there will be no age requirement if a Qualified
Substitute Timeshare Loan is an Upgrade Club Loan replacing an Original Club
Loan with the same Obligor.

          “Rating Agency” shall mean, in the case of the calculation of clause
(ii) of the definition of Borrowing Base Percentage, each rating agency for
which a special request has been made as to required percentage credit
enhancement or each rating agency which shall have provided a rating in a recent
securitization of timeshare loans originated by Bluegreen or one of its
Affiliates.

          “RCI” shall mean Resort Condominiums International, LLC (or one of its
wholly owned subsidiaries).

          “RDI Loan” shall mean a timeshare loan originated by RDI Group, Inc.
or one of its Affiliates (other than Bluegreen).

          “Receivables” means the payments required to be made pursuant to a
Timeshare Loan.

          “Record Date” shall mean, with respect to any Payment Date, the close
of business on the last Business Day of the calendar month immediately preceding
the month such Payment Date occurs.

          “Redemption Date” shall mean the date on which the Notes shall be
redeemed pursuant to Section 14.1 of the Indenture.

          “Redemption Price” shall mean, with respect to each Class of Notes,
the sum of the Outstanding Note Balance of such Class of Notes, together with
interest accrued and unpaid thereon at the applicable Note Rate up to and
including the Redemption Date.

          “Related Security” shall mean with respect to any Timeshare Loan, (i)
all of the Issuer’s interest in the Timeshare Property arising under or in
connection with the related

- 27 -

--------------------------------------------------------------------------------



Mortgage, Owner Beneficiary Rights, Vacation Points and the related Timeshare
Loan Files, (ii) all other security interests or liens and property subject
thereto from time to time purporting to secure payment of such Timeshare Loan,
together with all mortgages, assignments and financing statements signed by the
Club Trustee on behalf of an Obligor describing any collateral securing such
Timeshare Loan, (iii) all guarantees, insurance and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Timeshare Loan, and (iv) all other security and books, records
and computer tapes relating to the foregoing.

          “Remarketing Agent” shall mean Bluegreen.

          “Remarketing Agreement” shall mean that certain remarketing agreement,
dated as of May 1, 2006, by and among, the Servicer, the Issuer, the Remarketing
Agent and the Indenture Trustee, as the same may be amended, modified or
supplemented from time to time in accordance with the terms thereof.

          “Repurchase Price” shall mean with respect to any Timeshare Loan to be
purchased by the Seller pursuant to the Sale Agreement or the Purchase
Agreement, an amount equal to the Loan Balance of such Timeshare Loan as of the
date of such purchase or repurchase, together with all accrued and unpaid
interest on such Timeshare Loan at the related Timeshare Loan Rate to, but not
including, the due date in the then current Due Period.

          “Request for Release” shall be a request for release of Timeshare Loan
Documents in the form required by the Custodial Agreement.

          “Required Hedge Amount” shall mean for any Funding Date, an amount
equal to the product of (x) the Borrowing Base Percentage and (y) the aggregate
Loan Balance of Timeshare Loans related to the Borrowing on such Funding Date.

          “Required Payments” shall mean each of the items described in (i)
through (xix) of Section 3.4 of the Indenture.

          “Required Purchasers” shall mean, at any time, Purchasers representing
a majority of the Commitments of the Committed Purchasers.

          “Requirements of Law” shall mean, as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation, determination or order of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

          “Reservation System”: The reservation system utilized by the Club and
owned by the Club Managing Entity or the services contracted by the Club
Managing Entity with a third party.

          “Residual Interest Certificate” shall mean the certificate issued
under the Trust Agreement, which represents the economic residual interest of
the Trust formed thereunder.

- 28 -

--------------------------------------------------------------------------------



          “Residual Interest Owner” shall mean the owner of the Residual
Interest Certificate issued by the Issuer pursuant to the Trust Agreement, which
shall initially be the Depositor.

          “Resort” shall mean, as the context shall require, the resort at which
the Timeshare Property related to a Timeshare Loan is located.

          “Resort Interests” shall mean as defined in the Club Trust Agreement.

          “Responsible Officer” shall mean (a) when used with respect to the
Owner Trustee or the Indenture Trustee, any officer assigned to the Owner
Trustee Corporate Trust Office or the Corporate Trust Office, respectively,
including any Managing Director, Vice President, Assistant Vice President,
Secretary, Assistant Secretary, Assistant Treasurer, any trust officer or any
other officer such Person customarily performing functions similar to those
performed by any of the above designated officers, and also, with respect to a
particular matter, any other officer to whom such matter is referred because of
such officer’s knowledge of and familiarity with the particular subject; (b)
when used with respect to the Servicer, the Chief Financial Officer, a Senior
Vice President, a Vice President, an Assistant Vice President, the Chief
Accounting Officer or the Secretary of the Servicer; and (c) with respect to any
other Person, the chairman of the board, chief financial officer, the president,
a vice president, the treasurer, an assistant treasurer, the secretary, an
assistant secretary, the controller, general partner, trustee or the manager of
such Person.

          “S&P” shall mean Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc.

          “Sale Agreement” shall mean that certain Sale Agreement, dated as of
May 1, 2006, between the Depositor and the Issuer pursuant to which the
Depositor sells Timeshare Loans, from time to time, to the Issuer, as the same
may be amended, modified or supplemented from time to time in accordance with
the terms thereof.

          “Sampler Loan” shall mean a loan originated by Bluegreen pursuant to
the terms of a Sampler Program Agreement.

          “Sampler Converted Loan” shall mean a Timeshare Loan, the obligor of
which, previously had a Sampler Loan and converted the same to a Timeshare Loan
pursuant to the terms of a Sampler Program Agreement.

          “Sampler Program Agreement” shall mean a Bluegreen Vacation Club
Program Agreement pursuant to which a purchaser thereunder obtains those certain
benefits set forth therein which comprise the “Sampler Membership” and, subject
to the terms and conditions thereof, has the opportunity to convert such Sampler
Membership into full ownership in the Bluegreen Vacation Club multi-site
timeshare plan.

          “Schedule of Timeshare Loans” shall mean the list of Timeshare Loans
delivered pursuant to the Sale Agreement, as amended from time to time to
reflect repurchases, substitutions, and Qualified Substitute Timeshare Loans
conveyed pursuant to the terms of the

- 29 -

--------------------------------------------------------------------------------



Indenture, which list shall set forth the following information with respect to
each Timeshare Loan as of the related Cut-Off Date, as applicable, in numbered
columns:

 

 

 

 

1

Name of Obligor

 

2

Condo Ref/Loan Number

 

3

Interest Rate Per Annum

 

4

Date of Origin

 

5

Maturity

 

6

Monthly Payment

 

7

Original Loan Balance

 

8

Original Term

 

9

Outstanding Loan Balance

 

10

Down Payment

 

11

First payment date

 

12

Loan Term

 

13

Zip Code

          If the Schedule of Timeshare Loans is provided in electronic format,
it shall be substantially in the form of Exhibit E to the Custodial Agreement
(which, in any event, shall contain all the information specified above.

          “Securities Act” shall mean the Securities Act of 1933, as amended.

          “Seller” shall mean Bluegreen.

          “Sequential Pay Event” shall mean either a Payment Default Event or a
Trust Estate Liquidation Event.

          “Servicer” shall mean Bluegreen in its capacity as servicer under the
Indenture, the Backup Servicing Agreement and the Custodial Agreement, and its
permitted successors and assigns.

          “Servicer Credit Card Processing Cost” shall have the meaning
specified in Section 5.3(b) of the Indenture.

          “Servicer Event of Default” shall mean the occurrence of any of the
following:

          (a) any failure by the Servicer to make any required payment, transfer
or deposit when due as required by the Indenture and the continuance of such
default for a period of two (2) Business Days;

          (b) any failure by the Servicer to provide any required report within
three (3) Business Days of when such report is required to be delivered pursuant
to the Indenture; provided, however, that the period within which the Servicer
shall deliver such reports shall be extended to such longer period as is
appropriate in the event of a Force Majeure Delay; provided, further, that such
longer period shall not exceed ten (10) Business Days.

- 30 -

--------------------------------------------------------------------------------



          (c) any failure by the Servicer to observe or perform in any material
respect any other covenant or agreement which has a material adverse effect on
the Noteholders and such failure is not remedied within 30 days (or, if the
Servicer shall have provided evidence satisfactory to the Agent, in its sole
discretion, (1) that such breach cannot be cured in the 30-day period, (2) that
such breach can be cured within an additional 30-day period and (3) that it is
diligently pursuing a cure, then 60 days), after the earlier of (x) the Servicer
first acquiring Knowledge thereof and (y) the Indenture Trustee’s or Agent’s
giving written notice thereof to the Servicer; provided, however, that if such
default or breach is in respect of a covenant that cannot be cured, there shall
be no grace period whatsoever; or

          (d) any representation or warranty made by the Servicer in the
Indenture shall prove to be incorrect in any material and adverse respect as of
the time when the same shall have been made, and such breach is not remedied
within 30 days (or, if the Servicer shall have provided evidence satisfactory to
the Agent, in its sole discretion, (1) that such breach cannot be cured in the
30-day period, (2) that such breach can be cured within an additional 30-day
period and (3) that it is diligently pursuing a cure, then 60 days) after the
earlier of (x) the Servicer first acquiring Knowledge thereof and (y) the
Indenture Trustee’s or Agent’s giving written notice thereof to the Servicer;
provided, however, that if such breach is in respect of a representation or
warranty that cannot be cured, there shall be no grace period whatsoever; or

          (e) the entry by a court having competent jurisdiction in respect of
the Servicer of (i) a decree or order for relief in respect of the Servicer in
an involuntary case or proceeding under any applicable federal or state
bankruptcy, insolvency, reorganization, or other similar law or (ii) a decree or
order adjudging the Servicer as a bankrupt or insolvent, or approving as
properly filed a petition seeking reorganization, arrangement, adjustment, or
composition of or in respect of the Servicer under any applicable federal or
state law, or appointing a custodian, receiver, liquidator, assignee, trustee,
sequestrator, or other similar official of the Servicer, or of any substantial
part of its property, or ordering the winding up or liquidation of its affairs,
and the continuance of any such decree or order for relief or any such other
decree or order unstayed and in effect for a period of 60 consecutive days;

          (f) the commencement by the Servicer of a voluntary case or proceeding
under any applicable federal or state bankruptcy, insolvency, reorganization, or
other similar law or of any other case or proceeding to be adjudicated as a
bankrupt or insolvent, or the consent by either to the entry of a decree or
order for relief in respect of the Servicer in an involuntary case or proceeding
under any applicable federal or state bankruptcy, insolvency, reorganization, or
other similar law or to the commencement of any bankruptcy or insolvency case or
proceeding against it, or the filing by it of a petition or answer or consent
seeking reorganization or relief under any applicable federal or state law, or
the consent by it to the filing of such petition or to the appointment of or
taking possession by a custodian, receiver, liquidator, assignee, trustee,
sequestrator, or similar official of the Servicer or of any substantial part of
its property, or the making by it of an assignment for the benefit of creditors,
or the Servicer’s failure to pay its debts generally as they become due, or the
taking of corporate action by the Servicer in furtherance of any such action;

- 31 -

--------------------------------------------------------------------------------



          (g) a Cash Accumulation Event that remains uncured for three
consecutive Determination Dates;

          (h) so long as the Servicer is the Club Originator, any failure of the
Club Originator to comply with its repurchase or substitution obligations
specified in the Sale Agreement within the time periods specified therein;

          (i) any default of a payment obligation under any other loan facility,
debt instrument or any similar financing arrangement (such facility, instrument
or financing arrangement to be an obligation in excess of five percent (5%) of
the Servicer’s Tangible Net Worth) of the Servicer or any “event of default”,
“early amortization event” or similar event under any indenture, facility or
agreement (such indenture, facility or agreement to be an obligation in excess
of $5,000,000) to which the Servicer is a party and the lapse of all relevant
grace periods thereunder if the effect of the default is to cause, or permit the
holders of such obligation to cause, such loan facility, debt instrument or any
similar financing arrangement to become due and payable;

          (j) there shall have occurred any material adverse change in the
operations of the Servicer since the Amendment Date, or any other event shall
have occurred which materially adversely affects the Servicer’s ability to
either service the Timeshare Loans or to perform under the Indenture;

          (k) a default or breach shall occur under any other agreement,
document or instrument to which the Servicer is a party or by which the Servicer
or its property is bound that is not cured within any applicable grace period
therefor, and such default or breach (i) involves the failure to make any
payment when due in respect of any Indebtedness of the Servicer in excess of
five percent (5%) of the Servicer’s Tangible Net Worth, or (ii) causes, or
permits any holder of such Indebtedness or a trustee or agent to cause,
Indebtedness or a portion thereof in excess of five percent (5%) of the
Servicer’s Tangible Net Worth to become due prior to its stated maturity or
prior to its regularly scheduled dates of payment, regardless of whether such
default is waived, or such right is exercised, by such holder, trustee or agent;

          (l) the Servicer (excluding the Backup Servicer) ceases to own at
least 100% of the Depositor; or

          (m) any failure by the Servicer to satisfy the Servicer Financial
Covenants (other than a failure to satisfy item (d) of the Servicer Financial
Covenants); or

          (n) any failure by the Servicer to satisfy item (d) of the Servicer
Financial Covenants and such failure remains uncured for (i) five Business Days
if the failure is a result of the Servicer having consolidated unrestricted cash
less than $15,000,000, or (ii) 30 days if the failure is a result of the
Servicer having consolidated unrestricted cash equal to or greater than
$15,000,000 but less than $17,500,000; or

          (o) there occurs an event under any Material Credit Facility that is
an “Event of Default” as defined thereunder, or, if such term is not defined
thereunder, an event as defined using a term similar to “Event of Default”;
provided, that if such Material Credit Facility by its

- 32 -

--------------------------------------------------------------------------------



original terms and not by way of amendment or waiver following the event that
caused the Event of Default, provides for a cure period after an “Event of
Default” thereunder, then this clause (o) of the definition of Servicer Event of
Default will be subject to such cure period.

           “Servicer Financial Covenants” shall be satisfied on any date of
determination if each of following is true: (a) at the end of the most recent
quarter, the Servicer shall have Tangible Net Worth at least equal to 90% of its
Tangible Net Worth at December 31, 2008 plus 90% of any increase in Tangible Net
Worth thereafter; (b) at the end of the most recent quarter, the Servicer shall
have a Leverage Ratio of no greater than 3:1; (c) at the most recent Test Date,
the average Delinquency Level (Portfolio) for the last six Test Dates is less
than or equal to 9% and the average Default Level (Portfolio) for the last 12
Test Dates is less than or equal to 14%; and (d) the Servicer shall have
consolidated unrestricted cash equal to at least $17,500,000.

          “Servicer Termination Costs” shall mean any extraordinary
out-of-pocket expenses incurred by the Indenture Trustee associated with the
transfer of servicing.

          “Servicing Fee” shall mean for any Payment Date, the product of (i)(A)
if Bluegreen or an affiliate thereof is Servicer, one-twelfth of 1.50% and (B)
if the Indenture Trustee is the successor Servicer, one-twelfth of 1.55%, and
(ii) the Aggregate Loan Balance as of the first day of the related Due Period;
provided that if the Indenture Trustee is the successor Servicer, it shall,
after payment of the Backup Servicing Fee, be entitled to a minimum monthly
payment of $5,500.00.

          “Servicing Officer” shall mean those officers of the Servicer involved
in, or responsible for, the administration and servicing of the Timeshare Loans,
as identified on the list of Servicing Officers furnished by the Servicer to the
Indenture Trustee and the Noteholders from time to time.

          “Servicing Standard” shall mean, with respect to the Servicer and the
Backup Servicer a servicing standard which complies with applicable law, the
terms of the Transaction Documents, the terms of the respective Timeshare Loans
and, to the extent consistent with the foregoing, to the best knowledge of the
Servicer, is materially consistent with the customary standard of prudent
servicers of loans secured by timeshare interests similar to the Timeshare
Properties, but in no event lower than the standards employed by it when
servicing loans for its own account or other third parties, but, in any case,
without regard for (i) any relationship that it or any of its Affiliates may
have with the related Obligor, and (ii) its right to receive compensation for
its services under the Indenture or with respect to any particular transaction.

          “Similar Law” shall mean the prohibited transaction rules under ERISA
or section 4975 of the Code or any substantially similar provision of federal,
state or local law.

          “Stated Maturity” shall mean the Payment Date occurring in June 2022.

          “Statutory Trust Statute” shall mean the Delaware Statutory Trust Act,
Chapter 38 of Title 12 of the Delaware Code, 12 Del. C. § 3801, et seq., as the
same may be amended from time to time.

- 33 -

--------------------------------------------------------------------------------



          “Subordinated Indebtedness” shall mean as of any date of determination
(A) the current outstanding balance of indebtedness of Bluegreen which is
denoted in Bluegreen’s audited financial statements in effect on the Amendment
Date as any junior subordinated debentures that are outstanding on the Amendment
Date plus (B) any subordinated indebtedness thereafter approved as such by the
Agent for purposes of the calculation of the Servicer Financial Covenants.

          “Subsequent Cut-Off Date” shall mean with respect to any Transfer
Date, (i) the close of business on the last day of the Due Period immediately
preceding such Transfer Date or (ii) such other date designated by the Servicer.

          “Subsequent Funding Date” shall mean any Funding Date other than the
Initial Funding Date.

          “Subsidiary” shall mean, with respect to any Person, any corporation,
partnership or other entity of which at least a majority of the securities or
other ownership interests having by the terms of thereof ordinary voting power
to elect a majority of the board of directors or other persons performing
similar functions of such corporation, partnership or other entity (irrespective
of whether or not at the time securities or other ownership interests of any
other class or classes of such corporation, partnership or other entity shall
have or might have voting power by reason of the happening of any contingency)
is at the time directly or indirectly owned or controlled by such Person or one
or more Subsidiaries of such Person or by such Person and one or more
Subsidiaries of such Person.

          “Substitution Shortfall Amount” shall mean with respect to any
Transfer Date, an amount equal to the excess of the aggregate Loan Balances of
the substituted Timeshare Loans over the aggregate Loan Balances of the
Qualified Substitute Timeshare Loans.

          “Takeout Financing” shall mean any securitization or other financing
of the assets securing the Notes.

          “Tangible Net Worth” shall mean Consolidated Net Worth minus
Intangible Assets plus Subordinated Indebtedness.

          “Test Date” shall mean the last Business Day of the second calendar
month preceding a Payment Date.

          “Timeshare Declaration” shall mean the declaration or other document
recorded in the real estate records of the applicable municipality or government
office where a Resort is located for the purpose of creating and governing the
rights of owners of Timeshare Properties related thereto, as it may be in effect
from time to time.

          “Timeshare Loan” shall mean a Club Loan, an Aruba Non-Club Loan, a
Wilderness Loan or a Qualified Substitute Timeshare Loan, subject to the Lien of
the Indenture. As used in the Transaction Documents, the term “Timeshare Loan”
shall include the related Mortgage Note, Mortgage, the Finance Agreement, if
any, the Owner Beneficiary Agreement and other Related Security contained in the
related Timeshare Loan Documents.

- 34 -

--------------------------------------------------------------------------------



          “Timeshare Loan Acquisition Price” shall mean with respect to any
Timeshare Loan, an amount equal to the Loan Balance of such Timeshare Loan plus
accrued and unpaid interest thereon up to and including the related Cut-Off
Date.

          “Timeshare Loan Documents” shall mean with respect to each Timeshare
Loan and each Obligor, the related (i) Timeshare Loan Files, and (ii) Timeshare
Loan Servicing Files.

          “Timeshare Loan File Deficiency” shall mean any Timeshare Loan for
which the related Timeshare Loan File does not contain any of (i) the original
recorded Mortgage, (ii) the original Assignments of Mortgage in recordable form
(which may be a part of a blanket assignment of more than one Club Loan (other
than an Aruba Club Loan)), showing the assignment of such Club Loan (other than
an Aruba Club Loan) from the Club Originator to [______________], or (iii) a
final original lender’s title insurance policy showing only exceptions to
coverage that would be customarily acceptable to a prudent real estate lender;
provided, however, with respect to (i) and (ii) above, no Timeshare Loan File
Deficiency shall exist if the reason for such deficiency is not within the
control of the Servicer.

          “Timeshare Loan File Deficiency Excluded Balance” shall mean for any
date of determination and for all Timeshare Loans related to a Custodian’s
Certification that is 180 or more days old, the aggregate Loan Balance of all
Timeshare Loans related to such Custodian’s Certification that have a Timeshare
Loan File Deficiency, if any.

          “Timeshare Loan Files” shall mean, with respect to a Timeshare Loan,
all documents related to such Timeshare Loan, including:

 

 

 

 

1.

with respect to a Club Loan (other than an Aruba Club Loan), the original
Mortgage Note executed by the Obligor, endorsed either as (i) in the form “Pay
to the order of ________, without recourse, representation or warranty” (either
directly on the Mortgage Note or on an allonge placed with such Mortgage Note),
by an Authorized Officer of the Club Originator (such Authorized Officer’s
signature may be computer generated), or (ii) a chain of endorsement as follows:
“Pay to the order of Bluegreen Timeshare Finance Corporation I, without
recourse, representation or warranty”, “Pay to the order of BXG Timeshare Trust
I, without recourse, representation or warranty” and “Pay to the order of U.S.
Bank National Association, as Indenture Trustee for the holders of the BXG
Timeshare Trust I Timeshare Loan-Backed VFN Notes, Series I, without recourse,
representation or warranty except as provided in the related Indenture” (either
directly on the Mortgage Note or on an allonge placed with such Mortgage Note),
by an Authorized Officer of the Club Originator, the Depositor and the Issuer
(such Authorized Officers’ signature may be computer generated), respectively,
(in the case of both clauses (i) and (ii) above, together with a complete chain
of endorsements from the original payee to the Club Originator, if applicable);

- 35 -

--------------------------------------------------------------------------------



 

 

 

 

2.

with respect to a Club Loan (other than an Aruba Club Loan), (i) an original
Mortgage with evidence that such Mortgage has been recorded in the appropriate
recording office or (ii) if such Mortgage has not yet been returned to the Club
Originator by such recording office, a photocopy of the unrecorded Mortgage that
has been delivered to such recording office (with evidence that such Mortgage
has been delivered to the appropriate recording office for recording,);

 

 

 

 

3.

with respect to a Club Loan (other than an Aruba Club Loan), original
Assignments of Mortgage in recordable form (which may be a part of a blanket
assignment of more than one Club Loan in which case a copy thereof, with the
original blanket Assignment of Mortgage held by the Custodian in the related
master pool header file), showing the assignment of such Club Loan from the Club
Originator to [___________];

 

 

 

 

4.

with respect to a Club Loan (other than an Aruba Club Loan), the UCC financing
statement, if any, evidencing that the security interest granted under such
Timeshare Loan, if any, has been perfected under applicable state law;

 

 

 

 

5.

with respect to a Club Loan (other than an Aruba Club Loan), (i) a copy of any
recorded warranty deed transferring legal title to the related Timeshare
Property to the Club Trustee, or (ii) if such recorded warranty deed has not yet
been returned to the Club Originator, a copy of a warranty deed sent for
recording;

 

 

 

 

6.

with respect to a Club Loan (other than an Aruba Club Loan), either (i) a final
original lender’s title insurance policy showing no exceptions to coverage or
(ii) a binding unconditional commitment to issue a title insurance policy
showing no exceptions to coverage (which may be a blanket commitment, the
original blanket commitment to be held by the Custodian in the related master
pool header file), in all cases referencing such Timeshare Loan and insuring
Bluegreen Corporation and its successors and/or assigns;

 

 

 

 

7.

the original of any related assignment or guarantee or, if such original is
unavailable, a copy thereof certified by an Authorized Officer of the Club
Originator to be a true and correct copy, current and historical computerized
data files;

 

 

 

 

8.

the original of any assumption agreement or any refinancing agreement;

 

 

 

 

9.

all related Owner Beneficiary Agreements, finance applications (including
related Finance Agreements, if applicable), sale and escrow documents executed
and delivered by the related Obligor with respect to the purchase of a Timeshare
Property;

- 36 -

--------------------------------------------------------------------------------



 

 

 

 

10.

all other papers and records of whatever kind or description, whether developed
or originated by an Originator or another Person, required to document, service
or enforce a Timeshare Loan; and

 

 

 

 

11.

any additional amendments, supplements, extensions, modifications or waiver
agreements required to be added to the Timeshare Loan Files pursuant to the
Indenture, the Credit Policy or the other Transaction Documents, if any.

          “Timeshare Loan Rate” shall mean with respect to any Timeshare Loan,
the specified coupon rate thereon.

          “Timeshare Loan Servicing Files” shall mean with respect to each
Timeshare Loan and each Obligor, the portion of the Timeshare Loan Files
necessary for the Servicer to service such Timeshare Loan including but not
limited to (i) the copy of the truth-in-lending disclosure statement executed by
such Obligor, as applicable, (ii) all writings pursuant to which such Timeshare
Loan arises or which evidences such Timeshare Loan and not delivered to the
Custodian, (iii) all papers and computerized records customarily maintained by
the Servicer in servicing timeshare loans comparable to the Timeshare Loans in
accordance with the Servicing Standard and (iv) each Timeshare Program Consumer
Document (not the original), if applicable, related to the applicable Timeshare
Property.

          “Timeshare Program” shall mean the program under which (1) an Obligor
has purchased a Timeshare Property and (2) an Obligor shares in the expenses
associated with the operation and management of such program.

          “Timeshare Program Consumer Documents” shall mean, as applicable, the
Owner Beneficiary Agreement, Finance Agreement, Mortgage Note, Mortgage,
rescission right notices, public offering statements and other documents and
disclosures used or to be used by an Originator in connection with the sale of
Timeshare Properties.

          “Timeshare Program Governing Documents” shall mean the articles of
organization or articles of incorporation of each Association, the rules and
regulations of each Association, the Timeshare Program management contract
between each Association and a management company, and any subsidy agreement by
which an Originator is obligated to subsidize shortfalls in the budget of a
Timeshare Program in lieu of paying assessments, as they may be from time to
time in effect and all amendments, modifications and restatements of any of the
foregoing.

          “Timeshare Property” shall mean (i) with respect to a Deeded Club
Loan, a fractional fee simple timeshare interest in a Unit in a Resort or an
undivided interest in a Resort (or a phase thereof) associated with a Unit
(which pursuant to the Timeshare Program Consumer Documents entitles the related
Obligor to the use and occupancy of a Unit at such Resort for a specified period
of time each year or every other year in perpetuity) and (ii) with respect to an
Aruba Loan, Co-op Shares in the related Association at La Cabana Resort, which
entitle the owner thereof the right to use and occupy a fixed Unit at La Cabana
Resort for a fixed period of time.

- 37 -

--------------------------------------------------------------------------------



          “Total Liabilities” shall mean the Indebtedness of Bluegreen which is
denoted in Bluegreen’s audited financial statements as “Total Liabilities” as
filed with the Securities and Exchange Commission from time to time and in
accordance with GAAP.

          “Transaction Documents” shall mean the Indenture, the Purchase
Agreement, the Sale Agreement, the Lockbox Agreement, the Backup Servicing
Agreement, the Administration Agreement, the Remarketing Agreement, the
Custodial Agreement, the Note Funding Agreement, the Fee Letter, and all other
agreements, documents or instruments (other than the Timeshare Loan Documents)
delivered in connection with the transactions contemplated thereby.

          “Transfer Date” shall mean with respect to a Qualified Substitute
Timeshare Loan, the date on which the Seller substitutes one or more Timeshare
Loan in accordance with Section 4.6 of the Indenture.

          “Treasury Regulations” shall mean the regulations, included proposed
or temporary regulations, promulgated under the Code. References herein to
specific provisions of proposed or temporary regulations shall include analogous
provisions of final Treasury Regulations or other successor Treasury
Regulations.

          “Trust” shall mean the Issuer.

          “Trust Accounts” shall mean collectively, the Lockbox Account, the
Collection Account, the Credit Card Account and the General Reserve Account.

          “Trust Agreement” shall mean the Trust Agreement, dated May 5, 2006,
by and among Bluegreen Timeshare Finance Corporation I, GSS Holdings, Inc. and
Wilmington Trust Company, as the same may be amended, modified or supplemented
from time to time in accordance with the terms thereof.

          “Trust Certificate” shall mean the certificate issued under the Trust
Agreement, which represents the sole equity interest in the Trust formed
thereunder.

          “Trust Estate” shall have the meaning specified in the Granting Clause
of the Indenture.

          “Trust Estate Liquidation Event” shall have the meaning specified in
Section 6.6(b) of the Indenture.

          “Trust Owner” shall mean the owner of the non-economic Trust
Certificate issued by the Issuer pursuant to the Trust Agreement, which shall be
GSS Holdings, Inc.

          “Trust Owner Fee” shall mean an annual fee equal to $3,500.

          “Trust Paying Agent” shall have the meaning specified in Section 3.13
of the Trust Agreement.

- 38 -

--------------------------------------------------------------------------------



          “UCC” shall mean the Uniform Commercial Code as from time to time in
affect in the applicable jurisdiction or jurisdictions.

          “Unit(s)”: One individual air-space condominium unit, cabin, villa,
cottage, townhome or lot within a Resort, together with all furniture, fixtures
and furnishings therein, and together with any and all interests in common
elements appurtenant thereto, as provided in the related Timeshare Program
Governing Documents.

          “Upgrade” shall mean the process in which an Obligor of an Original
Club Loan elects to (a)(i) reconvey the existing Club Property for a new Club
Property and (ii) exchanges the Original Club Loan for an Upgrade Club Loan
secured by such new Club Property or (b)(i) acquires additional Club Property
and (ii) exchanges the Original Club Loan for an Upgrade Club Loan from the Club
Originator secured by the existing Club Property and the additional Club
Property.

          “Upgrade Club Loan” shall mean the new timeshare loan originated by
the Club Originator in connection with an Upgrade.

          “Vacation Points” shall have the meaning specified in the Club Trust
Agreement.

          “Wilderness Resort” shall mean a Resort designated by Bluegreen as an
outdoor, wilderness experiential resort.

          “Wilderness Loan” shall mean a Timeshare Loan at a Wilderness Resort
that is secured by a Unit that is a platform tent, cabin or a campsite for a
recreational vehicle.

- 39 -

--------------------------------------------------------------------------------